Citation Nr: 1128400	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-28 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder, to include as secondary to service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to August 1983, as well as a period of active duty for training (ACDUTRA) with the Mississippi Army National Guard from May 27, 1989 to June 10, 1989.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in January 2010.  In a January 2010 decision, the Board denied the issue of new and material evidence had been received to reopen a previously denied claim for service connection for a heart disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court partially vacated the Board's decision as to this new and material evidence issue regarding a heart disorder and remanded the appeal for further development consistent with instructions in a January 2011 Joint Motion for Partial Remand (Joint Motion).  Specifically, the Court vacated and remanded the Board's decision for the Board to consider and discuss whether the appellant received sufficient Veterans Claims Assistance Act (VCAA) notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) (addressing VCAA notice for new and material evidence claims).  

The Court left undisturbed the Board's denial of the other new and material evidence issues that had been on appeal - for hearing loss and tinnitus.  That is, the appeal for these issues was dismissed by the Court in its February 2011 Order.  

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in March 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 1304 (2010).  The Veteran has not submitted any additional evidence in response to the letter.  


FINDINGS OF FACT

1.  In a February 2011 rating decision, the AOJ granted service connection for coronary artery disease (claimed as ischemic heart disease) on a presumptive basis, due to presumed in-service herbicide exposure in Vietnam.  There is no indication the Veteran has appealed this decision.  

2. There is no longer a controversy regarding the benefit sought on appeal as the AOJ's decision to grant service connection for coronary artery disease resolves the new and material claim at issue.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to whether there is new and material evidence to reopen a claim for service connection for a heart disorder.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Governing Laws and Regulations with Analysis - Dismissal of Claim

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the Veterans or the dependents or survivors of Veterans.  38 U.S.C.A. §§ 511(a), 7104 (West 2002).  

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

Here, the AOJ's February 2011 rating decision, which granted service connection for coronary artery disease (claimed as ischemic heart disease), has fully resolved the current new and material claim at issue.  Thus, the new and material evidence claim on appeal to the Board is rendered moot.  Stated another way, since the AOJ resolved the Veteran's underlying service connection claim in his favor, there is no longer a question or controversy remaining.  Since the underlying issue is moot, there is no further jurisdiction to act on the claim.  Nor are any exceptions to the mootness doctrine present because the ultimate relief sought on appeal, service connection for a heart disorder, has been accomplished without the need for action by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, his appeal is dismissed.

In making this determination, the Board emphasizes the Court's previous holdings that alternate theories of entitlement to service connection are encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Therefore, even though the Veteran's heart disorder claim was ultimately not granted on a secondary basis, but rather, the AOJ granted it on a presumptive basis due to herbicide exposure - it is of no practical consequence.  The Veteran was still awarded service-connected compensation benefits for a heart disorder back to July 1996.   




ORDER

The appeal of whether new and material evidence has been received to reopen a claim for service connection for a heart disorder, to include as secondary to service-connected Type II diabetes mellitus, is dismissed.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


